Citation Nr: 0521506	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

In September 2003, the Board remanded the case to the RO for 
further action.  The case has been returned to the Board for 
further appellate consideration.  

The Board notes that the veteran had requested a personal 
hearing before an RO hearing officer.  By letter in May 2005, 
the RO informed the veteran that a hearing had been scheduled 
for June 2005.  He was informed that if he did not appear for 
the hearing as scheduled, it would be assumed that he no 
longer desired a hearing.  The veteran failed to report for 
the hearing without explanation and has not requested that 
the hearing be rescheduled.  Therefore, the Board must assume 
that he no longer desires a hearing before VA.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND below.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  No other psychiatric disability was present in service or 
for years thereafter, nor is any other currently manifested 
psychiatric disability is etiologically related to the 
veteran's period of active service.



CONCLUSION OF LAW

Psychiatric disability, to include PTSD was neither incurred 
in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In additions, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in June 2004 as well as 
by supplement statements of the case issued in November 2001 
and August 2004.  Although the RO did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim, and that he should either submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained and the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any additional, 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

After the provision of all required notice and the completion 
of all indicated development, the RO readjudicated the claim 
on a de novo basis.  There is no indication or reason to 
believe that its decision would have been different had the 
claim not been adjudicated prior to the provision of the 
required notice.  Therefore, the Board is satisfied that the 
RO properly processed the claim following compliance with the 
notice requirements and that any procedural errors in the 
RO's development and consideration of the claim were harmless 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the Board will address the merits of claim.


Evidentiary Background

In a statement received in September 1998, the veteran 
asserted that he had developed either a nervous condition or 
post-traumatic stress disorder after his son died from a fall 
from a second story window.  The veteran reported that he 
could not function following this incident and that his 
marriage ended.  As a result, he got into drugs and alcohol 
to cope.  

The veteran was afforded a December 1998 VA psychiatric 
examination.  It was noted that he had never been 
hospitalized for psychiatric treatment.  Likewise, he had not 
had any form of outpatient psychiatric treatment despite his 
extensive 10-year history of alcohol dependence and 5-year 
history of drug dependence.  It was noted that he had 
multiple inpatient admissions for drug and alcohol treatment 
from 1993 to 1998.  The veteran related the in-service death 
of his son and his difficultly functioning following this 
incident.  While he did not witness the fall, he was at his 
son's side right before he died.  The examiner noted that it 
was "quite unclear" as to whether the veteran drank for 
self medication or if he was already drinking prior to the 
death of his son.  The examiner noted that the veteran had 
periodic depression, feelings of emptiness, and isolation.  
It was difficult to determine the cause of his symptoms 
because of his extensive alcohol dependence and cocaine use 
and difficulties in his life following his divorce and loss 
of employment.  His depressions could be short-lived and 
possibly secondary to his substance dependence.  However, at 
the current time, he did not fulfill the full spectrum of 
depression.  Additionally, while the veteran discussed the 
effects of his son's death, the examiner noted that he did 
not fulfill the full criteria for a diagnosis of PTSD.  

Private treatment records dated from March 1999 to April 1999 
show that the veteran was treated for symptoms of depression.  
He reported a history of depression since his son's death in 
1979.  An impression of depressive disorder, not otherwise 
specified, was rendered.  PTSD was to be ruled out.   

On his July 1999 substantive appeal, the veteran gave 
additional details on the death of his son.  He reported that 
he was in the field on field exercises when he got an 
emergency phone call.  When he arrived at the hospital his 
son was still alive.  He was assured by the treating doctors 
that his son was going to be alright.  However, after 
watching and waiting for 2 hours, his son died in his wife's 
arms.  After that incident, he started to drink and he grew 
apart from his wife.  

While admitted to a VA Domiciliary Program in November 1999, 
the veteran was afforded a psychological evaluation.  A 
diagnosis of PTSD was rendered as the veteran reported 
disturbing memories and thoughts following the death of his 
son.  He also reported physical reactions such as heart 
palpitations, trouble breathing, and sweating when reminded 
of the trauma.   

The veteran was afforded another VA psychiatric examination 
in December 2000 by a board of two psychiatrists.  The 
examining psychiatrists noted that during the period from 
1995 to 1999, the veteran had at least 29 admissions for 
substance abuse treatment, mainly detoxifications.  The 
veteran had been diagnosed with alcohol, cocaine, and 
marijuana dependences.  Following his most recent substance 
abuse treatment at Wilkes-Barre VA Medical Center (VAMC) in 
October 1999, the veteran was transferred to the Domiciliary 
Program at the Bath VAMC.  He stayed with this program until 
March 2000.  The veteran opened the interview by reliving the 
death of his son.  Following the death of his son, the 
veteran continued with his responsibilities and functioned in 
the military.  He endorsed experiencing recurrent nightmares, 
more of a visual depiction of the whole event involving the 
accidental death of his son.  He had feelings of depression 
during holiday seasons.  Seeing a man walking with a child 
brought back memories of his son's death.  He reported guilt 
over the death of his son.  The examiners noted that 
psychological evaluation in November 1999 resulted in a 
diagnostic impression of PTSD and depressive disorder.  He 
began Wellbutrin therapy but requested to be discontinued 
from the medication for unclear reasons.  The examiners 
diagnosed depressive disorder, not otherwise specified, with 
features of PTSD.  The examiners noted that a review of the 
veteran's clinical records showed the symptoms of numbing and 
avoidance could not be substantiated on account of the 
veteran's long history of substance dependence which the 
veteran claimed to be a self medication to numb his emotions 
away from the death of his son.  It was further noted that 
there had been no documentation during his substantial 
substance abuse treatment from 1995 to 1999 that he abused 
alcohol because of negative feelings about the loss of his 
son.  It was opined that a diagnosis of PTSD was not 
warranted.

In February 2003, the veteran was afforded a VA psychiatric 
examination.  It was noted that the veteran received 
outpatient medical treatment for depression and polysubstance 
abuse.  A review of his medical records showed that the 
veteran had been through several detoxification admissions.  
He was hospitalized in March 2002 at a VA Medical Center for 
detoxification.  Since that time, he reported that he was 
sober and drug free.  At the examination, he reported ringing 
in his right ear.  He reported that he had lots of problems 
and could not keep a job, had lost his family, and lost his 
son in 1979.  He reported flashbacks and nightmares of his 
son's death.  The veteran was noted to have held a stable job 
for 10 years as a machine operator from 1987 to 1997.  The 
veteran reported a history of drug and alcohol abuse since 
the death of his son.  Diagnoses included depressive 
disorder, not otherwise specified; alcohol dependence, in 
remission according to the veteran; and cocaine dependence, 
in remission according to the veteran.  The veteran was also 
noted to have "features of post-traumatic stress disorder."  

In an April 2003 addendum, the examiner that conducted the 
February 2003 examination noted that the veteran had no 
significant level of emotional numbing, no persistent 
hyperactivity, and no startle reflex.  He had demonstrated 
sufficient prolonged interpersonal skills to accomplish 
sustained vocational adjustment.  While he experienced 
intrusive memories associated with his child, the overall 
symptoms constellation did not rise to a level consistent 
with a diagnosis of PTSD.  The examiner felt that the veteran 
had a depressive disorder, not otherwise specified, which was 
not felt to be related to his military service.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection can be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2004), 
provides:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he has PTSD or another psychiatric 
disorder as a result of the death of his son in service.  

There is no medical evidence of a psychiatric disorder in 
service or until years thereafter.

Although the veteran was diagnosed with PTSD during 
psychological evaluation in November 1999, comprehensive VA 
examinations in December 1998, December 2000, and February 
2003 resulted in the conclusion that the veteran does not 
meet the diagnostic criteria for PTSD.  The 2000 and 2003 
examiners reviewed the veteran's pertinent medical history 
and properly supported their conclusions.  Therefore, the 
Board concludes that the preponderance of the evidence 
demonstrates that the veteran does not currently have PTSD.  

The medical evidence also shows that the veteran has problems 
with depression; however, there is no medical evidence of a 
nexus between the depression and the veteran's military 
service.  Moreover, after a review of the veteran's medical 
records, a VA examiner opined in 2003 that the veteran's 
depressive disorder was not related to military service

The Board has also considered the veteran's statements to the 
effect that his current psychiatric disability is 
etiologically related to service; however, lay persons, such 
as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  


ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.


REMAND

The veteran claims that he is entitled to service connection 
tinnitus based upon in-service noise exposure while serving 
with an artillery unit.  His DD 214 reflects that he had a 
military occupational specialty of a cannon crewman.  While 
the veteran has previously undergone a VA examination, the 
report of which notes his history of tinnitus, and VA medical 
records show that he has complained of a ringing in his ears, 
none of the medical evidence addresses whether the veteran's 
tinnitus is etiologically related to service.  Therefore, the 
Board has concluded that the medical evidence of record is 
not sufficient to decide the claim and the veteran should be 
afforded an appropriate VA examination.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the RO should arrange for 
the veteran to be afforded an 
audiological examination to determine the 
etiology of any current tinnitus.  The 
claims folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history (to include a 
complete history of the veteran's in-
service and post-service noise exposure), 
and with consideration of sound medical 
principles, the examiner should provide 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the veteran's tinnitus 
is etiologically related to noise 
exposure during his active military 
service or otherwise etiologically 
related to service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal based on a de novo review of all 
pertinent evidence.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


